Citation Nr: 0201052	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  94-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to June 1969 and 
from September 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
October 1996.  

The Board previously denied the veteran's claim for service 
connection for PTSD in a September 1999 decision.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion from 
the parties, in a December 2000 Order, the Court vacated the 
Board decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The case is now again before the Board.

By letter dated in March 2001, the Board advised the veteran, 
through his representative, that he had 90 days in which to 
submit additional evidence or argument in support of his 
claim.  The representative replied in April 2001 with a 
request for an extension of time in which to secure 
government records.  The Board's April 2001 letter indicated 
that the veteran had until September 24, 2001 in which to 
submit additional evidence.  The Board received no such 
evidence as of that date.  


REMAND

The VCAA, supra, became law on November 9, 2000.  This law 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.159(c)).  
VA regulations further clarify that "reasonable efforts" 
generally consist of an initial request for records and, if 
the records are not received, at least one follow up request.  
66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.159(c)(1)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant.  38 U.S.C.A. § 
5103A(b); 66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(e)).  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

In disability compensation claims, the duty to assist 
includes obtaining the veteran's service medical records or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c); 66 Fed. Reg. at 
45,631 (to be codified as amended at 38 C.F.R. § 3.159(c)(2) 
and (3)).  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(2)).  

The Board finds that a remand is required in this case to 
comply with the changes in the law effected by the VCAA and 
its implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

In this case, pursuant to the Board's remand, the RO asked 
the veteran to complete releases to secure medical 
information from providers who treated him for PTSD.  In 
December 1996, the veteran provided releases for Bakersfield 
College, J. Riley, Ph.D., State of California Department of 
Rehabilitation, A. Elkins, M.D., French Hospital, P. 
Sarafjan, Ed.D, San Luis Obispo County Mental Health, and 
California State University at Bakersfield, as well as for 
the VA Outpatient Clinic and Vet Center in Santa Barbara.  
The record shows that in October 1997 the RO duly mailed 
requests for records to each provider or facility as 
authorized by the veteran, except Bakersfield College.  By 
letter dated in March 1998, the RO notified the veteran that 
it did not receive responses from the California State 
University at Bakersfield, State of California Department of 
Rehabilitation, or Dr. Elkins.  Thereafter, the veteran 
provided records from the State Department of Rehabilitation.

Pursuant to the VCAA and its implementing regulations, a 
remand is required so that an additional attempt to secure 
records from California State University at Bakersfield and 
Dr. Elkins as provided by law.  In addition, from a review of 
the record, it is unclear whether Bakersfield College is the 
same entity as California State University at Bakersfield.  
The RO should ask the veteran to clarify this matter, and, if 
necessary, to submit or authorize VA to obtain records from 
that facility.     

Also pursuant to the Board's remand, the RO sent a request to 
the U.S. Army & Joints Services Environmental Support Group 
(now known as the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)) in March 1998 seeking verification 
of the veteran's alleged in-service stressors.  The August 
1998 response from USASCRUR indicated that it had enclosed 
service records from the veteran's unit for periods in 1968 
and 1969.  However, no such documents were received with the 
letter.  It is unknown whether those service records might 
contain some information to verify the in-service incidents 
alleged by the veteran.  On remand, the RO should again 
contact USASCRUR with respect to the records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and advise him that it did not 
receive any response to requests for 
records from A. Elkins, M.D., and 
California State University at Bakersfield 
that were previously authorized by the 
veteran.  The RO should ask the veteran to 
submit, or again authorize VA to obtain, 
those records.   

The RO should also explain to the veteran 
that he previously authorized VA to obtain 
records from Bakersfield College.  The RO 
should confirm whether Bakersfield College 
is the same facility as California State 
University at Bakersfield.  Thereafter, 
the RO should request the veteran to 
submit, or again authorize VA to obtain, 
records from that facility.       

Any attempts by the RO to secure the 
records must proceed as provided by law.

2.  The RO should contact USASCRUR with a 
copy of its August 1998 letter and explain 
that copies of the Operational Reports - 
Lessons Learned referenced therein were 
not included with the original response.  
The RO should ask USASCRUR to forward 
copies of those documents.  

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

4.  The RO should then readjudicate the 
veteran's claim for service connection for 
PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  	

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


